255 N.W.2d 831 (1977)
STATE of Minnesota, Respondent,
v.
Jerry T. HARRIS, Appellant.
No. 46336.
Supreme Court of Minnesota.
June 17, 1977.
C. Paul Jones, Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Thomas L. Fabel, Deputy Atty. Gen., Richard G. Evans, Special Asst. Atty. Gen., St. Paul, Douglas L. Ruth, County Atty., Owatonna, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Defendant was found guilty by a district court jury of a charge of selling amphetamines to an undercover narcotics agent and was sentenced by the trial court to a 3-year term in prison, with execution stayed on the condition that defendant spend 6 months in the county jail followed by probation. On this appeal from judgment of conviction, defendant contends (1) that the trial court erred in admitting the amphetamines because the state did not establish a sufficient chain of custody and (2) that the trial court erred in its instructions on the allocation of the burden of proof with respect to the defense of entrapment. There is no merit to the first contention. See, State v. Johnson, Minn., 239 N.W.2d 239 (1976). Since defense counsel not only did not object to the instructions but requested instructions similar to those the court gave, we must hold that defendant waived the second issue.
Affirmed.